Citation Nr: 0209882	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision from 
the Department of Veterans Appeals (VA) regional office (RO) 
in Oakland, California.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case has been rephrased to reflect 
that the veteran is appealing the initial evaluation assigned 
for post-traumatic stress disorder.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The veteran's symptoms of PTSD are manifested by 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, but generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, and chronic sleep impairment. 

3.  The veteran does not demonstrate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks (weekly, 
more or less often); difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

4.  The veteran does not demonstrate occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

5.  The veteran does not demonstrate total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
30 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§  3.102, 4.130, Diagnostic Code 9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The March 1999 statement of the case (SOC) advises the 
veteran of the rating criteria used to evaluate the service 
connected PTSD and explains the particulars of why the 
disability did not warrant an evaluation in excess of 30 
percent.  This was further explained in subsequent 
supplemental SOCs.  The VA afforded the veteran two thorough 
examinations.  Finally, the veteran has had the opportunity 
to submit evidence and argument in support of his claim and 
he did not indicate the existence of any outstanding Federal 
government record that could substantiate his claim.  Nor did 
he refer to any other records that could substantiate his 
claim that are not already in the file.  Since the RO has 
secured a complete record, the requirement under the VCAA 
that the RO advise the claimant of how responsibilities in 
developing the record are divided is moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).
 
B.  Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (Post-traumatic stress 
disorder).

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent evaluation is provided for occupational and 
social impairment with mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, 
symptoms controlled by continuous medication.  38 C.F.R. § 
4.130 (2001).

C.  Evidence

Historically, the veteran filed an original claim for service 
connection for PTSD in July 1996.  Pursuant to his original 
claim, he underwent a VA compensation and pension examination 
(VA examination) in November 1996.  After recording a 
thorough history, including present illness, past psychiatric 
treatment, family psychiatric history, social history, 
education, marital history, legal history, military history, 
and work history, and after conducting a mental status 
examination, the examining physician concluded that the 
veteran did not fulfill the criteria for PTSD.  By rating 
decision dated in November 1996, the RO denied service 
connection for PTSD.  The veteran filed a claim to reopen his 
claim for service connection for PTSD based on new and 
material evidence in July 1998.  Service connection was 
granted by rating decision in November 1998 with an initial 
evaluation of 30 percent.  The veteran filed a timely appeal 
in June 1999.

L.G.A., MS, Education, an employee of a veteran's outreach 
program, wrote in May 1998, that she had been working with 
the veteran since June 1996.  She states that she observed 
patterns of behavior that might be attributed to PTSD.  
L.G.A. reports that the veteran had an exceptionally low 
self-image and was having difficulty with relationships and 
finding employment, although he was very cooperative in 
looking for work and had the necessary skills.  He told her 
that he was experiencing bad dreams.  L.G.A. states that he 
seemed very distracted by different things that were going on 
in his life.  The veteran got a job as a dishwasher at a 
restaurant that L.G.A. was very familiar with and knew the 
owner.  L.G.A. reports that the owner told her that he had to 
cut down on the veteran's hours because he seemed to "space 
out" when he talked to him.  The owner stated that he liked 
the veteran's work.  L.G.A. concluded that the veteran might 
be suffering from dissociation.  Efforts were renewed to find 
employment and the veteran was able to get into the chapter 
31 program.  L.G.A. stated that her education has emphasized 
individualized programs and she has been trained to screen 
PTSD by the VA and the University of Kansas.  She also has 
done postgraduate work in PTSD for several years.

L.R., the restaurant owner, wrote a letter dated in May 1998.  
He states that the veteran worked for him for a short time.  
He found him to be a pleasant and cooperative employee, but 
there were some problems that made reduction of the veteran's 
hours necessary.  L.R. states that although the veteran was a 
hard worker, he appeared not to hear him or understand 
instructions given to him by L.R. or his waitresses.  L.R. 
states that there was no question that the veteran was 
intelligent; he just seemed to space out at times and because 
the restaurant is busy, there is no time to stop and make 
sure the veteran had received direction.

Dr. T.S.L., the veteran's private doctor, wrote an evaluation 
dated in June 1998.  The identifying information discloses 
that the veteran was born to an intact family and was the 
second of two children.  His childhood is described as 
chaotic; he reported that his mother emotionally and sexually 
abused him.  The veteran graduated from high school and went 
on to attend a junior college prior to volunteering for the 
U.S. Navy in June 1969.  He was honorably discharged in March 
1973.  The veteran reported that he served three tours in 
Vietnam from November 1969 to November 1972.  He stated that 
his last cruise was on the USS Edwards (DD 950), which was 
dubbed "the Galloping Ghost," as its mission was service as 
a high speed offshore gun platform supporting troops and 
mining Haiphong Harbor.  During operations the ship was 
exposed to hostile fire from the NVA (North Vietnamese Army) 
shore artillery.  The veteran served as a gunner's mate and 
"bosun," responsible for manning the 3" 50's; he was 
awarded the Combat Action Ribbon.  The veteran reported that 
he has been receiving bi-weekly psychotherapeutic individual 
counseling since June 1997 under the Readjustment Counseling 
Contract administered by the Vet Center Eureka.  He also 
indicated that he was involved in the Chapter 31 program at a 
local college; his studies were concentrated on computer 
science.

The veteran was first interviewed in Dr. L's office in June 
1997.  Dr. L. reports the following:

The veteran's mood was slightly avoidant and guarded 
initially, but he became more engaging and cooperative as the 
interview progressed.  Thought processes were clear, linear, 
and logical with no overt symptoms of psychosis, e.g., 
hallucinations, illusions, or delusions.  The veteran does 
have war response, sleep disturbance with nightmares and 
flashbacks of wartime events, avoidance of groups of people, 
and an inability to trust.  His insight into the etiology of 
his PTSD was fair.  He was amenable and motivated for 
assistance.  

Dr. L. opines that the veteran's psychoneurotic symptoms 
adversely affect social contacts and has impacted his ability 
to establish or maintain trust and intimacy with others.  The 
veteran's anxiety, suspiciousness, and mood lability impairs 
many of his daily activities.  Dr. L. concludes that these 
symptoms are considered to have moderate impact on the 
veteran's ability to obtain or retain employment.  The 
pertinent diagnoses were as follows: Axis I-PTSD, late onset 
(Vietnam vet); Axis IV- social isolation, mood lability, 
flashbacks; and Axis V- GAF 50.  Dr. L. proposed a treatment 
plan six months in duration to ventilate feelings of anxiety 
and depression and explore strategies for enhancing 
interpersonal relationships.

The veteran underwent a VA examination for PTSD in October 
1998.  The examining physician noted that he had reviewed the 
claims file, but no current mental health clinic records were 
available for review.  The medical history indicates that the 
veteran had been evaluated by another VA doctor in November 
1996, who diagnosed the veteran with depression NOS and did 
not find that he fulfilled the criteria for PTSD.  It was 
noted in the report that the veteran had been sexually abused 
as a child by his grandmother and mother.  The veteran's 
father served in the Air Force.  The veteran married at age 
32 and went to prison for eight years for molesting his son 
and daughter.  

The examining physician noted three documents: a letter from 
a restauranteur, a letter from a veteran's organization, and 
a psychiatric evaluation, all dated May 1998.  The restaurant 
owner stated that he had to cut the veteran's scheduled work 
hours back because, although a cooperative and pleasant hard 
worker, the veteran "seemed to space out" occasionally.  
The restauranteur thought that he was not hearing or 
understanding instructions.  The letter from the disabled 
veteran outreach program noted that the veteran had an 
"exceptional low self-image" and seemed to be easily 
distracted and have bad dreams.  It was noted from a Dr. 
T.L.'s evaluation that the veteran had served for three tours 
in Vietnam from November 1969 to November 1972 and was 
exposed to hostile fire from "North Vietnamese Army shore 
artillery."  The veteran's position was gunner's mate and 
bosom, which made him responsible for manning the destroyer's 
"three-inch 50."  Dr. L. diagnosed PTSD, noting symptoms of 
depression, anxiety, exaggerated "style" response, sleep 
disturbance with nightmares, flashbacks, avoidance of groups 
of people, and distrust.  

The evaluation of the veteran's current mental status 
revealed a large-built, obese man with adequate grooming and 
hygiene.  He had a medium-low activity level with good eye 
contact.  He appeared somewhat depressed, notably critical, 
cynical, and constrictive in affect.  He was negativistic in 
his attitude.  The veteran was cooperative with the 
examination.  He disclosed that he worries about many things 
and easily becomes irritated for little reason.  He gave 
examples as being irritated by what people were wearing or 
when someone asked stupid questions in class.  He also 
reported that he became stressed easily.  His speech was 
assessed as productive and logical with no particular 
psychotic processes.  He stated that he sometimes feels that 
people are out to get him or harm him and he believes that 
these feelings stem from guilt he has over his criminal 
molesting.  He also expressed belief that he frequently 
encountered "two-faced" people.

Regarding his health, the veteran reported that he gets 
headaches three to four times a week, which he associates 
with stress.  He indicated that he sleeps sporadically and 
has little insomnia.  He denies any psychiatric medication, 
although he states that this has been recommended.  He denies 
being overtly suicidal, but notes that he has "done crazy 
things," e.g., volunteering for dangerous tasks following 
the service.  He denied any psychiatric hospitalizations.  He 
has been seeing a clinical psychologist for two years and has 
been seeing another individual for sexual offender treatment 
for the last three years.  He reported ongoing problems with 
muscle tension and irritability when he gets sidetracked or 
interrupted.  He stated that he gets tired easily.  His 
childhood history includes being molested from age 7 to 13 
and being physically abused from age 5 by his mother and 
grandmother.  He has a half-brother, who is now a "biker."  
He was unaware whether his sibling was molested.  His mother 
and grandmother are now dead.   He receives letters from his 
father periodically, but reported no contact in the last 13 
years.  He reported that he drank heavily in the service but 
denies drinking or using drugs and reports that he has no 
desire to drink, as this would also be a parole violation.

The veteran stated that he was released from prison in 1996 
and has nine more months to serve on a three-year parole.  He 
discussed his feelings regarding the offenses for which he 
was convicted.  Regarding his time in prison, he stated that 
he "got in the military mode."  He reported that he was 
challenged periodically and engaged in some fights, but was 
left alone after he successfully physically defended himself 
in one altercation.  He denied any formal disciplinary 
actions against him.  The veteran described himself as a 
bookworm in school and stated that he had a few friends 
there, but none at home.  He reported doing poorly in 
elementary school and somewhat better in high school.  At one 
point in the examination, he stated that he "never really 
had friends."  The veteran disclosed that he has no contact 
with his children and he is separated from his wife and plans 
to divorce her.  

The veteran stated that he is currently involved in a 
vocational rehabilitation program and earns some money.  His 
work involved dealing with homeless veterans in a 
rehabilitation setting.  He noted that he was learning how to 
deal with difficult people.  He indicated that his supervisor 
seemed please with his work and that he had experienced some 
conflict with co-workers.  The veteran discussed, in detail, 
his stressors that arose during his tours in Vietnam.  The 
veteran reported frequently having intrusive thoughts of why 
he made it back from Vietnam.  He reported having frightful 
dreams two to three times a week, in which, he is on board a 
ship and being shot at.  He also described dreams of his 
childhood molestation and abuse.  He stated that he spaces 
out and seems unaware of it unless someone tells him about 
it.  He reported ducking and diving for cover when he hears a 
loud or unexpected noise and looking for what it was.  Seeing 
Vietnamese people reportedly makes him very edgy and he tries 
not to talk about Vietnam or watch movies about Vietnam.  
Socially, he has no visitors or calls and does not go out.  
He has lost interest in model railroading.

In his summary, the examining physician acknowledged that the 
veteran reported symptoms of PTSD, but concluded that the 
veteran appeared to function fairly well in a school and in a 
work setting.  He noted the veteran's schedule: school, 6-7 
hours daily and work, 4-7 hours per day.  The examiner opined 
that the periods of preoccupation, flashbacks, and 
dissociation appeared to be the "most destructive" aspects 
of the symptoms.  The veteran's report of symptoms of general 
anxiety, such as tiring easily, headaches, muscle tension, 
irritability, and worrying, was also noted.  The examiner 
noted that the veteran arrived at the examination with a 
clipboard; he opined that the veteran appeared to be somewhat 
obsessive and related in a somewhat cerebral manner.  He also 
observed narcissistic traits, such as, self-focus and lack of 
empathy.  

The diagnostic impressions were as follows: Axis I- PTSD.  
Generalized anxiety; Axis II- traits of personality disorder 
including obsessive and narcissistic traits; Axis III- report 
of knee difficulties, gallstones, ulcer, and hearing loss per 
patient; Axis IV- war experience, medical problems; and Axis 
V- GAF (global assessment of functioning scale) 58 with 
moderate difficulty in social functioning.

Dr. T.S.L. wrote a periodic report in July 1999.  He reports 
that the veteran had made gains in understanding his PTSD 
symptomatology.  Specifically, the veteran had gained insight 
into the cause of his hypervigilance and emotional 
incontinence, e.g. agitation with episodes of depression and 
tearfulness with little provocation.    He reports that the 
veteran has identified the "triggers" that initiate his 
symptomatology and is working with his therapist to develop 
more appropriate coping strategies.  He indicates that the 
veteran had followed up on medical evaluations and monitoring 
with his VA providers, which helped with controlling his 
pervasive depression and sleep disturbance.  Dr. L. further 
reports that the veteran has continued with the Chapter 31 
education program at a local college with emphasis on 
computer science.  Graduation is tentatively scheduled for 
June 2000 and the veteran is motivated to continue with 
individual psychotherapeutic intervention.

Dr. L. reported the veteran's current mental status as 
follows:

His mood has become less volatile with no occasions of 
physical violence in this reporting period.  Affect is less 
guarded and suspicious.   Thought process reveals no 
psychotic symptoms, such as, hallucinations, illusions, and 
delusions.  The veteran continues to report nightmares and 
flashbacks of particularly distressing events from his 
service in Vietnam.  His prognosis is guarded to fair.  

Dr. L opines that the veteran's psychoneurotic symptoms 
adversely affect most social contacts, including the most 
intimate, and negatively impacts on his ability to establish 
meaningful interpersonal relationships.  Dr. L reports that 
distractibility, brooding and preoccupation with PTSD issues, 
coupled with mood lability impair many of the veteran's daily 
activities.  He opines that the veteran's PTSD symptoms are 
considered to have a serious impact on his ability to obtain 
and retain employment.  The pertinent diagnoses are Axis I- 
PTSD, late onset, (Vietnam vet), Axis IV- social isolation, 
interpersonal relations problems, nightmares, and Axis V- 
GAF- 50 currently.  Dr. L reports that incidents of anger and 
hypervigilance had decreased, but nightmares, flashbacks and 
bouts of depression persist.  He further reports that the 
veteran is making an effort to be more trusting and open in 
his interpersonal relationships.  The treatment plan had two 
components.  The first was one year of brief therapeutic 
interventions to encourage the veteran to ventilate feelings 
of anxiety and depression and to continue under the care of 
his VA psychiatrist, who was monitoring psychiatric 
medications.  The second component was one year of insight 
and cognitive/behavioral oriented psychotherapy bi-weekly to 
ventilate feelings of anxiety and depression and explore 
strategies for enhancing interpersonal relationships.

In September 1999, D.C.D., a nurse practitioner at the VA 
Outpatient Clinic wrote the following in reference to the 
veteran's symptoms and status:

The veteran currently reports frequent intrusive thoughts of 
his combat experiences and periodic distressing dreams of 
these events.  The veteran also reported feelings of 
detachment from the rest of society and has a history social 
isolation.  He has persistent insomnia and is irritable with 
frequent verbal confrontations.  The veteran has difficulty 
concentrating and staying focused on the task at hand.  

D.C.D. states that the veteran's reported symptomatology are 
all consistent with a diagnosis of PTSD.  He reports that the 
veteran's treatment initially included a mood stabilizer and 
a SSRI antidepressant; however, the veteran did not tolerate 
the side effects so medication was changed to bupropion SR 
150 milligrams (mg) twice a day and trazodone 50 to 100 mg 
before bed.  The combination has been somewhat effective in 
alleviating depressive symptoms and insomnia.  Concentration 
has also improved and there has been a decrease in the 
veteran's irritable mood.  The plan is for the veteran to 
continue to be seen at the VA outpatient clinic as needed and 
continue with psychotherapy with Dr. L. in the community.

The veteran underwent a VA C&P examination in April 2001.  
The veteran reported that his PTSD condition had not changed 
much from the previous evaluation.  He stated that he is 
still bothered by thoughts about his experience in Vietnam, 
in particular, having had to pick up dead bodies.  He 
reported having survival guilt because he lost a few good 
friends in Vietnam and disclosed that he still had recurrent 
nightmares about his experience.  He tries to limit his 
conversation about Vietnam to people who have been there.  
The veteran reported difficulty sharing his feelings or 
experiences with others or trusting others.  He indicated 
continued difficulty sleeping and he takes medication to help 
him sleep.  He disclosed some difficulty with anger and 
stated that his wife informed him that his anger was one of 
the reasons that she left him.  He reported that therapy has 
helped him with anger management, but he still has difficulty 
controlling his anger and he still is most irritable.  He 
also indicated that he still startles to loud noises.

The veteran's past psychiatric history indicates that he is 
currently seen by a doctor at the Redding VA and is managed 
on BuSpar 15 mg (milligrams) and Wellbutrin 150 mg.  He 
reported that he had been an alcoholic, but has been sober 
for the last ten years.  He denied ever using illicit drugs.  
He reported that his father was in the Air Force and his 
mother was in civil service.  He disclosed that he was abused 
by his mother and grandmother as a child.  The veteran's 
education history includes completion of high school and an 
AA degree in business administration.  He got married in 1982 
and had one daughter from the marriage.  He reported being 
emotionally abusive to his wife; the marriage ended after 
nine years.  He reported serving in the Navy on active duty 
from June 1969 to March 1973 and then in the active reserves 
from about 1975 to 1976.  He disclosed that he went to prison 
in 1988 and spent eight years incarcerated for molestation.  
After he was released, he engaged in intensive psychotherapy, 
which he reported, helped him a lot.  He stated that his most 
recent employment was as a computer repairman.  He indicated 
that his longest held job was from 1974 to 1982 at Mayer 
Island and McClellan Air Force Base.  He reported that he 
currently lives by himself in a rented apartment.

The examination revealed that the veteran appeared his stated 
age.  He was dressed casually and was pleasant and 
cooperative during the interview.  His mood was mostly sad, 
as he stated.  Affect was full range and appropriate to 
context.  His speech was spontaneous and the rate, volume, 
and tone were normal.  Thought process was goal directed and 
no loosening of associations or flight of ideation was 
observed.  The veteran reported intrusive thoughts about his 
experience in Vietnam.  He denied hallucinations and suicidal 
ideation.  He was not delusional.  His insight and judgment 
was deemed to be fair.  He was oriented to person, place, 
time, and situation.  Short-term and long-term memory 
appeared to be intact.  The veteran was able to recall three 
out of three words after a few minutes.  Regarding attention, 
he was able to spell world backward.  He was unable to 
perform serial sevens as he declined to do it.  The pertinent 
diagnoses were Axis I: PTSD, chronic and Axis V: GAF- 52, 
current.  

The examiner concluded that the veteran's history and mental 
status examination are consistent with a PTSD, chronic, 
diagnosis.  The veteran's GAF score, which is based on PTSD 
alone, falls between the range of 51 and 60 and is consistent 
with moderate symptoms or moderate difficulty in social, 
occupational, or school functioning. 

D.C.D. wrote another report in June 2002.  He states that the 
veteran has been a patient at the VA Outpatient Clinic in 
Mental Health since April 2000 with a diagnosis of PTSD.  
D.C.D. opines that the veteran's symptoms are consistent with 
a "505" (probably 50%) rating for mental disorders.  D.C.D. 
indicates that the veteran's affect is restricted during his 
appointments and he complains frequently of difficulty with 
complex tasks at work and short-term memory deficits that 
also affect his work performance.  D.C.D. reports that the 
veteran also meets the criteria for a depressive disorder.  
His motivation is poor and he has difficulty initiating tasks 
both at home and at work.  This has affected his 
relationships at work and he remains very socially isolated.  
The veteran has few close associations and very little family 
contact.

II.  Analysis

A review of the record indicates that the veteran's PTSD 
symptomatology has manifested in moderate occupational and 
social impairment.  The veteran has demonstrated some 
difficulty in finding and maintaining employment, as seen at 
the restaurant where the restauranteur felt he had to reduce 
the veteran's hours.  The "spacing out" described by the 
veteran and his employer appears to be intermittent, rather 
than a constant problem.  The restauranteur expressed general 
satisfaction with the veteran's work.  The veteran has also 
demonstrated the ability to handle multiple stressful, 
demanding tasks at once.  As it was emphasized in the October 
1998 VA examination report, the veteran had a hectic schedule 
of six to seven hours of school daily and four to seven hours 
of work per day.  He appeared to be functioning "fairly 
well" in both a school and a work setting.  The veteran also 
noted that he was learning a valuable skill, how to deal with 
"difficult" people, in the challenging environment of 
rehabilitative services for homeless veterans.

The veteran's GAF scores varied from a low of 50 to a high of 
58.  Dr. L. reported scores of 50 in his June 1998 and his 
July 1999 report.  He did not indicate whether the score was 
current in June 1998, but he did indicate that it was current 
in July 1999.  According to DSM-IV, a score between 41 and 50 
shows serious symptoms, such as suicidal ideation, severe 
obsessional rituals or frequent shoplifting, or it shows 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  The 
veteran has disclosed that he has no friends; the Board notes 
that, at one point, the veteran stated that this has always 
been the case.  The veteran has shown success in remaining in 
a Chapter 31 program.  Despite the GAF score of 50 Dr. L. 
reported in June 1998, he concluded that the veteran's 
symptoms had only a moderate impact on his ability to obtain 
or retain employment.

When Dr. L reports a GAF score of 50 in July 1999, he opines 
that the veteran's symptoms are considered to have a serious 
impact on his ability to obtain and retain employment.  This 
conclusion appears inconsistent with his opinion in June 
1998, in that he notes in July 1999, several areas of 
improvement, such as, mood is less volatile with no occasions 
of physical violence; affect is less guarded and suspicious.  
Dr. L. does not report the worsening of any symptomatology, 
only the persistence of symptoms, such as nightmares and 
flashbacks.  The Board notes that 50 is the uppermost number 
in the range considered to show serious symptoms.  A score of 
51 to 60 shows moderate symptoms.  As noted earlier, the 
veteran scored in this range in October 1998 (GAF-58) and in 
April 2001 (GAF-52).

The Board finds that the veteran's disability picture more 
closely approximates a 30 percent evaluation under Diagnostic 
Code 9411.  He has demonstrated occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to do occupational tasks.  
The record indicates that he has generally functioned 
satisfactorily as seen in his Chapter 31 school program and 
related work, and on his job as a dishwasher.  He lives by 
himself and there is no indication that he is unable or is 
impaired from accomplishing self-care.  His behavior is 
routine and the rate, volume, and tone of his speech has been 
assessed as normal.  A depressed mood, anxiety, and 
suspiciousness have been noted, but have been decreasing with 
treatment.  No panic attacks have been reported.  Chronic 
sleep impairment has been noted.  Memory upon examination has 
been intact, although the veteran has subjectively reported 
deficits.

A 50 percent rating is not warranted.  The Board has 
considered D.C.D.'s opinion that the veteran's symptoms are 
consistent with a 50 percent evaluation.  In this regard, the 
Board notes that this opinion is based, in large part, on the 
veteran's subjective report that he has difficulty with 
complex tasks at work and short-term memory and on the 
objective observation of restricted affect.  The veteran's 
subjective reports were not objectively tested or observed.  
With regard to the remaining criteria for a 50 percent 
evaluation, an overall reduction in reliability and 
productivity has not been shown.  As noted above, the veteran 
has not demonstrated impairment with speech or panic attacks.  
His judgment has been deemed fair. 
 His thought processes have not indicated any impairment, 
such as delusional thinking or hallucinations.  While the 
veteran has shown disturbance of motivation and mood, e.g. 
depression and irritability, this has not been manifested in 
violence and any conflicts on the job have not significantly 
interfered with his ability to establish and maintain 
effective work relationships.  These disturbances appear 
moderate in nature, not severe or serious.

A 70 or 100 percent evaluation is not warranted.  The 
veteran's symptomatology has not been shown to be severely or 
completely disabling.  He has not objectively been shown to 
have impaired impulse control, neglect of personal appearance 
or hygiene, grossly inappropriate behavior, persistent danger 
to self or others, or inability to perform activities of 
daily living, or other criteria warranting a 70 or 
100 percent evaluation.  Accordingly, the Board finds that 
the veteran has met the criteria for a 30 percent evaluation, 
but no higher.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected PTSD during 
the appeal period that would sustain a higher rating for any 
time frame.  Accordingly, the Board does not find evidence 
that the veteran's disability evaluation should be increased 
for any separate period based on the facts found during the 
appeal period.







ORDER

Entitlement to an increased initial evaluation for post-
traumatic stress disorder in excess of 30 percent is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

